718 F. Supp. 1097 (1989)
GOLDEN EAGLE LIBERIA, LTD., Plaintiff,
v.
ST. PAUL FIRE & MARINE INSURANCE COMPANY, Defendant.
No. 86 Civ. 3759 (MBM).
United States District Court, S.D. New York.
August 22, 1988.

STIPULATION OF SETTLEMENT
IT IS HEREBY STIPULATED, CONSENTED AND AGREED by and between Donovan, Maloof, Walsh & Repetto, attorneys for the defendant St. Paul Fire & Marine Insurance Company, and Haight, Gardner, Poor & Havens, attorneys for the plaintiff Golden Eagle Liberia, Ltd., that, pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure, the "Opinion and Order", numbered 62502, dated May 3, 1988 [685 F. Supp. 393] as amended on May 11, 1988 and the resulting "Final Judgment", numbered 88-0990, dated May 18, 1988 are hereby vacated and, thereby, rendered null and void.
IT IS FURTHER STIPULATED, CONSENTED AND AGREED by and between plaintiff Golden Eagle Liberia, Ltd. and defendant St. Paul Fire & Marine Insurance Company, through their respective, undersigned counsel, that the captioned litigation is hereby settled by defendant's payment to the plaintiff of the sum of $219,691.49 in return for which the plaintiff agrees to execute a release in favor of the defendant with respect to the subject claim.
IT IS FURTHER STIPULATED, CONSENTED AND AGREED by and between the undersigned counsel that, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the captioned litigation is hereby dismissed with prejudice as to all causes of action, claims and/or counterclaims which were, or could have been, asserted in the captioned litigation.
Dated: New York, New York
       July 25, 1988.
DONOVAN, MALOOF, WALSH & REPETTO
Attorneys for Defendant ST. PAUL
FIRE & MARINE INSURANCE COMPANY
By: (s) John A.V. Nicoletti
A Member of the Firm
HAIGHT, GARDNER, POOR & HAVENS
Attorneys for Plaintiff
GOLDEN EAGLE LIBERIA, LTD.
By: (s) Richard Ashworth
A Member of the Firm
MUKASEY, District Judge.
So ordered.